DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/246,525 filed on April 30, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18 there is insufficient antecedent basis for the limitation “the spatial neighboring blocks” and “the same CTU (Coding Tree Unit)”, thereby renders the claim indefinite. 
Claim 18 recites “motion information derived from a spatial block that has a different location with the spatial neighboring blocks and is included in the same CTU (Coding Tree Unit) with the current block is newly added to the merge candidate list as a merge candidate.”

Claims 23 is rejected due to similar reason set forth above with respect to claim 18.
Claims 19 and 24 are rejected based on their dependency from the rejected claims 18 and 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-17, 20-22 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jun et al. (US 20190174136 A1).

Regarding claim 15, Jun discloses a method of decoding a video, the method comprising: deriving merge candidates of a current block, the merge candidates including at least one of a spatial merge candidate derived from a spatial neighboring block or a temporal merge candidate (¶¶0083, 0201-0209: the merge index may indicate a block, which derives the merge candidate, among reconstructed blocks spatially/temporally adjacent to the current block); generating a merge candidate list of the current block by inserting the merge candidates thereto (¶¶0208,0233, 0253: adding the temporal merge candidate information to the merge candidate list of the current block); obtaining motion information of the current block based on the merge candidate list ( ¶0194-0195: motion information of the current block may be determined by using the generated merge candidate list ); and obtaining prediction samples based on the motion information (¶¶0187, 0269: At least one to at most N prediction blocks may be generated by using motion information…), wherein if a number of merge candidates included in the merge candidate list is less than a first threshold value, an average merge candidate is newly added to the merge candidate list as a merge candidate (¶¶0228-0230: When the number of derived spatial merge candidates is less than the maximum number of merge candidates, the temporal merge candidate may be preliminarily derived...the spatial merge candidates are merged by using one of an average value, a maximum value, a minimum value, a median value, a weighted average value, and a mode of motion information between spatial merge candidates having the same inter prediction indicator and/or reference picture), wherein the average merge candidate is derived by using a first merge candidate and a second merge candidate among the merge candidates (¶0401-0402: the inter prediction block of L0 direction using the temporal merge candidate may be generated based on the two derived L0 motion vectors…L0 motion vector of one temporal merge candidate may be derived by using an average value between two derived L0 motion vectors), and wherein if the first merge candidate has both LO and L1 motion information (Figs. 12 and 13: ¶0401-0408: L0 and L1 motion vectors) while the second merge candidate has only LO motion information (Fig. 14: ¶0409: In FIG. 14, it is assumed a uni-directional prediction encoding/decoding environment where only L0 reference picture list is used), an LO motion vector of the average merge candidate is derived by averaging LO motion vectors of the first merge candidate and the second merge candidate (¶0402: L0 motion vector of one temporal merge candidate may be derived by using an average value between two derived L0 motion vectors) and an L1 motion vector of the average merge candidate is derived to be the same as an L1 motion vector of the first merge candidate (¶0405: when the motion vector of L1 direction derived from the co-located block uses POC 32 as L1 reference picture of the co-located block, two scaled L1 motion vectors may be derived based on reference pictures (POC 24 and POC 32) of L1 reference picture list of the current block).

Regarding claim 16, Jun discloses the method of claim 15, wherein an LO reference picture index of the average merge candidate is determined by referring to only an LO reference picture index of the first merge candidate and by without referring to an LO reference picture of the second merge candidate (¶0387: in FIG. 12, when the motion vector of L0 direction derived from the co-located block uses POC 16 as L0 reference picture of the co-located block, POC 16 may be used as LO reference picture for the temporal merge candidate of the current block).

Regarding claim 17, Jun discloses the method of claim 16, wherein an L1 reference picture index of the average merge candidate is determined to be same as an L1 reference picture index of the first merge candidate (¶0389: For example, in FIG. 13, when the motion vector of L1 direction derived from the co-located block uses POC 24 as L1 reference picture of the co-located block, POC 24 may be used as L1 reference picture for the temporal merge candidate of the current block).

Claims 20-22 are drawn to a method of encoding a video claims and recite the limitation analogous to claims 15-17. Thus, claims 20-22 are rejected due to similar reasons set forth above with respect to claims 15-17.

Regarding claim 25, claim 25 directed to “A non-transitory computer-readable medium for storing data associated with a video signal, comprising: a data stream stored in the non-transitory computer-readable medium, the data stream being encoded by an encoding method which comprising….”claim. In the claim, the non-transitory computer-readable medium merely serves as a support for the data stream without any functional relationship between the stored data and a computer. See MPEP 2111.05 (III). Accordingly, the claimed feature  “deriving merge candidates of a current block, the merge candidates including at least one of a spatial merge candidate derived from a spatial neighboring block or a temporal merge candidate derived from a temporal neighboring block; generating a merge candidate list of the current block by inserting the merge candidates thereto; obtaining motion information of the current block based on the merge candidate list; and obtaining prediction samples based on the motion information, wherein if a number of merge candidates included in the merge candidate list is less than a first threshold value, an average merge candidate is newly added to the merge candidate list as a merge candidate, wherein the average merge candidate is derived by using a first merge candidate and a second merge candidate among the merge candidates, and wherein if the first merge candidate (¶0476: computer-readable recording medium include magnetic recording media such as hard disks, floppy disks, and magnetic tapes; optical data storage media such as CD-ROMs or DVD-ROMs; magneto-optimum media such as floptical disks; and hardware devices, such as read-only memory (ROM), random-access memory (RAM), flash memory, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 18, 19, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 20190174136 A1) in view of Sugio et al. (US 2013/0003850 A1). 
Regarding claim 18, Jun does not explicitly disclose wherein if the number of merge candidates included in the merge candidate list is less than a second threshold value, motion information derived from a spatial block that has a different location with the spatial neighboring blocks and is included in the same CTU (Coding Tree Unit) with the current block is newly added to the merge candidate list as a merge candidate.  
Sugio discloses wherein if the number of merge candidates included in the merge candidate list is less than a second threshold value, motion information derived from a spatial block that has a different location with the spatial neighboring blocks and is included in the same CTU (Coding Tree Unit) with the current block is newly added to the merge candidate list as a merge candidate (¶¶0157-0159: In Step S114, the merging block candidate calculation unit 114 adds a new candidate (third candidate) to the merging block candidate list using a method described later...The new candidate in Step S114 is a candidate newly added to merging block candidates using a method described later when the total number of merging block candidates is smaller than a maximum number of merging block candidates. Examples of such a new candidate include a neighboring block located above the lower-left neighboring block D in FIG. 3…).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jun by utilizing wherein if the number of merge candidates included in the merge candidate list is less than a second threshold value, motion information derived from a spatial block that has a different location with the spatial neighboring blocks and is included in the same CTU (Coding Tree Unit) with the current block is 
Regarding claim 19, Jun in view of Sugio discloses the method of claim 18. Jun further discloses wherein the spatial neighboring blocks comprises a top-neighboring block and a left neighboring block (Fig. 9, neighboring blocks such as A1, B1, B0, A0, and B2).

Claims 23 and 24 are drawn to a method of encoding a video claims and recite the limitation analogous to claims 18 and 19. Thus, claims 23 and 24 are rejected due to similar reasons set forth above with respect to claims 18 and 19.

The following is the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim et al. (US 2019/0200040 A1) describes a method and apparatus for performing motion compensation by using a merge mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488